Citation Nr: 1118091	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease to include as due to herbicide exposure and asbestos exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In March 2008, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for chronic obstructive pulmonary disease due to asbestos exposure.  

Subsequent statements made by the Veteran to a private health care provider in February 2009 indicate that the Veteran was also claiming that his respiratory disorder was secondary to his exposure to herbicides to include Agent Orange.  

Associated with the claims file is the report of a VA examination which was conducted in August 2008.  The Veteran informed the examiner that he had been diagnosed with chronic obstructive pulmonary disease the preceding year.  The examiner opined that it was less likely than not that the Veteran's chronic obstructive pulmonary disease was caused by or a result of probable asbestos exposure.  The rationale was that the respiratory condition was more likely due to the Veteran's extensive tobacco abuse history.  It was noted that there were no chest X-ray findings consistent with asbestosis at the time of the examination and pulmonary function testing revealed moderate obstructive breathing disorder that is consistent with heavy tobacco use.  

The Veteran subsequently submitted a February 2009 private clinical record which indicated he reported he was exposed to asbestos and possibly Agent Orange while serving in the military.  He was requesting a letter stating that his present respiratory symptoms were the result of these prior exposures.  The clinician noted that the Veteran had chronic obstructive pulmonary disease and a history of smoking.  The pertinent assessments were chronic obstructive pulmonary disease, history of possible exposure to Agent Orange in the military and tobacco abuse.  The clinician wrote that she had explained to the Veteran that none of his X-rays or chest computed tomography (CT) examinations to date have specifically included evidence of asbestos exposure.  The clinician believed that the chronic obstructive pulmonary disease is at least in part due to a long history of tobacco use although she could not exclude that the respiratory status had also been affected by prior chemical exposures during his military career.  

The Board finds the February 2009 medical record includes some medical evidence that the Veteran's chronic obstructive pulmonary disease might be the result of exposure to herbicides to include Agent Orange.  The speculative nature, however, is insufficient upon which to base a grant of service connection.  Based on this, the Board finds that a medical opinion should be obtained to determine if the Veteran has chronic obstructive pulmonary disease as a result of herbicide or other chemical exposure to include Agent Orange exposure.  The Board notes the Veteran's military records document that he served in Vietnam so his exposure to herbicides is conceded.  Based on this record, the Board finds that the examiner who conducted the August 2008 VA examination should review the February 2009 statement and reconcile the findings with his examination report.  

The Board notes the Veteran has not been provided with the laws and regulations governing claims based on exposure to herbicides.  As the issue on appeal is being remanded, the Board finds that the Veteran should be provided with the pertinent notification required by the Veterans Claims Assistance Act of 2000 (VCAA).

The February 2009 clinical record refers to the presence of X-rays and chest CT's for the Veteran.  This medical evidence has not been associated with the claims file.  The Board finds attempts must be made to obtain all outstanding medical records to the extent possible.  

The Board notes the Veteran's representative has requested that the issue on appeal be remanded to obtain another opinion regarding the etiology of the chronic obstructive pulmonary disease which takes into account the February 2009 clinical record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for chronic obstructive pulmonary disease since discharge.  After securing any necessary releases, obtain these records identified by the Veteran to the extent possible.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  The Board is particularly interested in obtaining the medical records from K. A. Dunbar.  

2.  Provide the Veteran with the requisite VCAA notification regarding claims of entitlement to service connection based on herbicide exposure.  

3.  After completion of the development set out above to the extent possible, return the claims file to the examiner who conducted the August 2008 VA respiratory examination and request that he provide an addendum to the examination which takes into account all the evidence of record to include the February 2009 private clinical record.  The examiner must reconcile, to the extent possible, any conflicting evidence of record to include the February 2009 record.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that currently existing chronic obstructive pulmonary disease was etiologically related to the Veteran's active duty service to include exposure to asbestos and/or exposure to herbicides or other chemicals.  The examiner must be informed that the Veteran's in-service exposure to herbicides and asbestos is presumed for purposes of the opinion.  

If the examiner who conducted the August 2008 VA examination is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he/she answer the question set out above.  The Veteran's claims file must reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  If this examiner determines that he/she cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

Inform the examiner that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

A detailed rationale, including pertinent findings from the record, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

4.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

